*441Opinion by
Lawrence, J.
The court found the claim appeared to be fully supported by uncontradicted evidence which disclosed that said merchandise consists of metal figures and articles composed in chief value of lead, not plated with platinum, gold, or silver, or colored with gold lacquer, and that the importation was entered for consumption on September 30, 1939. In accordance therewith the merchandise in question was held dutiable at 3 cents per pound, but not less than 22% nor more than 45 percent ad valorem under paragraph 397, as amended by said trade agreement. The protest was therefore sustained.